     Case: 1:19-cv-07076 Document #: 8 Filed: 02/18/20 Page 1 of 1 PageID #:96

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Lelyne Edens
                         Plaintiff,
v.                                              Case No.: 1:19−cv−07076
                                                Honorable Charles R. Norgle Sr.
Olight, et al.
                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 18, 2020:


         MINUTE entry before the Honorable Charles R. Norgle: Motion to reassign case
[4] is granted. A status hearing is set for 2/25/2020 at 10:00 a.m. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
